Citation Nr: 0123811	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-10 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right lower extremity 
disability, to include a right foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to April 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In August 2000, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran claims that service connection is warranted for a 
right lower extremity disability, to include a right foot 
injury.  He states that he was struck by a Jeep during 
service and was injured in 1965.  He reports that he was 
treated during service for this injury.  He has indicated 
that the soldier driving the Jeep hit him on purpose, and was 
sent to jail.  The veteran has indicated that this incident 
occurred while he was stationed in Korea in 1965, in the 15th 
AVN. BN.  The veteran reported that he was treated for the 
injury, including having surgery.  While the RO has attempted 
to locate medical records regarding this treatment, none have 
been located by NPRC.  However, clinical records of treatment 
are filed according to the hospital at which the veteran was 
treated.  Therefore, to conduct a proper search, NPRC 
requires the name of the hospital and the month and year of 
treatment, along with the veteran's name and service number 
to locate records of treatment.  Complete information has not 
been supplied to NPRC so that a proper search may be made.  
The veteran's representative has requested in his August 2001 
statement that the RO secure the necessary information from 
the veteran, and conduct another search at NPRC in an attempt 
to locate the medical treatment records.  

In addition, the veteran has indicated in an August 2000 
statement that since the soldier who hit him with the Jeep 
was arrested and jailed, the U.S. Army Criminal Investigation 
Division (CID) would have records regarding the incident and 
his injury.  The veteran's representative in his August 2001 
statement has noted that records from CID have not been 
requested or secured, and he has requested that an attempt be 
made to secure the CID records.  

In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his right lower 
extremity complaints since service.  With 
any necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  The RO must inform the 
veteran of alternative methods to support 
his claim such as diary entries, lay 
statements, letters written during 
service, buddy statements, etc.   In 
addition, the RO should request that the 
veteran supply the complete name of the 
facility where he was treated in Korea, 
as well as the dates of treatment (month 
and year, if possible).  The veteran 
should be informed that this information 
is vital to his claim and that complete 
information concerning his treatment in 
Korea is necessary to locate his records.  
In addition, the veteran should supply as 
much information as possible regarding 
the Jeep incident including the exact 
date and location.  

Upon receipt of the requested 
information, the RO should request that 
the NPRC conduct a search to locate the 
medical treatment files.  In regard to 
the criminal investigation report, the RO 
should contact CID to obtain a copy of 
the pertinent reports or other available 
records concerning the Jeep incident in 
1965 in Korea.   The Army CID records can 
be requested from U. S. Army Criminal 
Records Center, Attn: CIDR-FP, 6010 6th 
Street, Building 1465, Ft. Belvoir, VA. 
22060-5585.

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examination to determine 
the nature and etiology of any right 
lower extremity disability, to include a 
right foot injury.  The claims file must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination, and the examiner must state 
on the examination report that such 
review has been accomplished.  All 
indicated tests and studies should be 
conducted.  The examiner must express an 
opinion as to the etiology of any 
disability found, to include whether it 
is at least as likely as not that any 
such disability found is related to the 
veteran's service.  Complete rationale 
for any opinions given or conclusions 
drawn must be given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



